Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                 DETAILED ACTION 	This action is in response to the application filed on 09/23/2019. 	Claims 1-20 have been examined.
Specification
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim limitation “transceiver unit is configured to” and “a processing unit configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
It is not clear to the Examiner how and which units are performing functions “receive” “transmit” “activate” “select”, “establish” “obtain” “determine” “update”  because the disclosure is devoid of any structure that performs the function in the claim.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

                               Claim Rejections - 35 USC § 102The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale 
Claims 1-3, 9-13 and 17-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pelletier et al. (US 2014/0056243). 

As of claim 1, Pelletier discloses a radio resource control (RRC) message transmission method, comprising: receiving, by a terminal device, first configuration information sent by a first access network device by using a first transmission path (para [0005][0088] a WTRU  establish a radio resource control ( RRC) connection between the WTRU and a wireless communication network. The RRC connection establish or configure a first radio interface (=first transmission path) between the WTRU and a first node of the network and the WTRU receive a reconfiguration message (=first configuration information) from the first serving site),
wherein the first configuration information comprises multipath configuration information and a first trigger condition (para [0007] discloses the reconfiguration message include a plurality of radio resource management (RRM) configurations for a given cell associated with the second serving site (=multipath configuration) and para [0368] discloses the primary serving site (be configured to trigger SCeNB  (second path) mobility based on CQI reporting from the WTRU which corresponds to first trigger condition), the multipath configuration information comprises configuration information of a plurality of second transmission paths, each second transmission path comprises a transmission link between the terminal device and one second access network device and an interface link between the first access network device and the second access network device, (para [0092] the WTRU be configured to utilize more than one data path (=second transmission path) [0094] WTRU be configured to operate with one or more serving sites (multipath) [0055] discloses communicating with different wireless networks over different wireless links which corresponds to a transmission link between the terminal device and one second access network device), and a second access network device on one second transmission path is different from a second access network device on another second transmission path (para [0094] a WTRU operate using a single serving cell at first serving site (e.g., a MeNB) and operate using a plurality of serving cells at a second serving site (different second network device); and 
when a radio link between the terminal device and the first access network device meets the first trigger condition, activating, by the terminal device, the multipath configuration information, and transmitting a same RRC message to the first access network device by using the first transmission path and at least one second target transmission path in the plurality of second transmission paths, wherein the RRC message is generated by the terminal device (para [0364] discloses  the RRC connection be unchanged which corresponds to same RRC message and para [0365] discloses the WTRU be configured to measure and/or detect one or more target cells. The WTRU be configured by the network and/or autonomously control the handover between a source cell at a first serving site and a target cell at a second serving site which means when meets the first trigger condition, activating the multipath configuration information, and transmitting a same RRC message to the first 

As of claim 11, Pelletier discloses a radio resource control (RRC) message transmission apparatus, comprising: a transceiver unit, configured to receive first configuration information sent by a first access network device by using a first transmission path (para [0005][0088] a WTRU establish a radio resource control ( RRC) connection between the WTRU and a wireless communication network. The RRC connection establish or configure a first radio interface (=first transmission path) between the WTRU and a first node of the network and the WTRU receive a reconfiguration message (=first configuration information) from the first serving site), wherein the first configuration information comprises multipath configuration information and a first trigger condition (para [0007] discloses the reconfiguration message include a plurality of radio resource management (RRM) configurations for a given cell associated with the second serving site (=multipath configuration) and para [0368] discloses the primary serving site (be configured to trigger SCeNB  (second path) mobility based on CQI reporting from the WTRU which corresponds to first trigger condition), the multipath configuration information comprises configuration information of a plurality of second transmission paths, each second transmission path comprises a transmission link between a terminal device and one second access network device and an interface link between the first access network device and the second access network device (para [0092] the WTRU be configured to utilize more than one data path (=second transmission path) [0094] WTRU a second access network device on one second transmission path is different from a second access network device on another second transmission path (para [0094] a WTRU operate using a single serving cell at first serving site (e.g., a MeNB) and operate using a plurality of serving cells at a second serving site (different second network device); and
 49a processing unit, configured to: when a radio link between the terminal device and the first access network device meets the first trigger condition, activate the multipath configuration information para (para [0365] discloses the WTRU be configured to measure and/or detect one or more target cells. The WTRU be configured by the network and/or autonomously control the handover between a source cell at a first serving site and a target cell at a second serving site which means when meets the first trigger condition, activating the multipath configuration information), and 
control the transceiver unit to transmit a same RRC message to the first access network device by using the first transmission path and at least one second target transmission path in the plurality of second transmission paths, wherein the RRC message is generated by the terminal device (para [0364] discloses the RRC connection be unchanged which corresponds to same RRC message and transmitting a same RRC message to the first access network device by using the first transmission path and at least one second target transmission path).

As of claim 18, Pelletier discloses a radio resource control (RRC) message transmission apparatus, comprising: a processing unit, configured to determine first configuration information, (para [0005][0088] RRC connection establish or configure a first radio interface (=first transmission path) between the WTRU and a first node of the network and the WTRU receive a reconfiguration message (=first configuration information) from the first serving site which corresponds to RRC message transmission apparatus determine first configuration information), wherein the first configuration information comprises multipath configuration information and a first trigger condition (para [0007] discloses the reconfiguration message include a plurality of radio resource management (RRM) configurations for a given cell associated with the second serving site (=multipath configuration) and para [0368] discloses the primary serving site (be configured to trigger SCeNB  (second path) mobility based on CQI reporting from the WTRU which corresponds to first trigger condition),
 the multipath configuration information comprises configuration information of a plurality of second transmission paths, each second transmission path comprises a transmission link between the terminal device and one second access network device and an interface link between a first access network device and the second access network device (para [0092] the WTRU be configured to utilize more than one data path (=second transmission path) [0094] WTRU be configured to operate with one or more serving sites (multipath) [0055] discloses communicating with different wireless networks over different wireless links which 
a second access network device on one second transmission path is different from a second access network device on another second transmission path (para [0094] a WTRU operate using a single serving cell at first serving site (e.g., a MeNB) and operate using a plurality of serving cells at a second serving site (different second network device); and
a transceiver unit, configured to send the first configuration information to the terminal device by using a first transmission path (para [0005][0088] RRC connection establish or configure a first radio interface (=first transmission path) between the WTRU and a first node of the network and the WTRU receive a reconfiguration message (=first configuration information) from the first serving site which corresponds to a transceiver unit, configured to send the first configuration information),
wherein the transceiver unit is further configured to: receive an RRC message transmitted by the terminal device by using the first transmission path, [0088] [0104] A first RRC connection  be established between the WTRU and a MeNB (=first node of the network) which corresponds to transceiver unit receive RRC message from terminal device using first path); and receive the same RRC message transmitted by at least one second target access network device by using at least one target interface link (para [0082] The communication link between each of the base stations 180a, 180b, 180c which corresponds to target interface link and para 
wherein the RRC message is generated by the terminal device, and the RRC message is sent by the terminal device when it is determined that a radio link between the terminal device and the first access network device meets the first trigger condition (para [0365] discloses the WTRU be configured to measure and/or detect one or more target cells. The WTRU be configured by the network and/or autonomously control the handover between a source cell at a first serving site and a target cell at a second serving site which means when meets the first trigger condition, RRC message is sent).

As of claims 2 and 12, rejection of claims 1 and 11 cited above incorporated herein, in addition Pelletier discloses the first trigger condition comprises at least one of the following conditions: reference signal received power (RSRP) that is measured by the terminal device and that is between the terminal device and the first access network device is not greater than a first preset value; reference signal received quality (RSRQ) that is measured by the terminal device and that is between the terminal device and the first access network device is not greater than a second preset value; a channel quality indicator (CQI) that is measured by the terminal device and that is of the radio link between the terminal device and the first access network device is not greater than a third preset value;  46a signal to interference plus noise ratio (SINR) measured by the terminal device is not greater than a fourth preset value; a  falling below a threshold (=not greater than a first preset value) here Pelletier reference is applied for the first alternative).

As of claims 3 and 13, rejection of claims 1 and 11 cited above incorporated herein, in addition Pelletier discloses receiving, by the terminal device, multipath instruction information sent by the first access network device; and performing, by the terminal device based on the multipath instruction information, operation activating the multipath configuration information, and transmitting a same radio resource control RRC message to the first access network device by using the first transmission path and at least one second target transmission path in the plurality of second transmission paths (para [0364] discloses the RRC connection be unchanged which corresponds to same RRC message and transmitting a same RRC message to the first access network device by using the first transmission path and at least one second target transmission path).
As of claims 9 and 17, rejection of claims 1 and 11 cited above incorporated herein, in addition Pelletier discloses receiving, by the terminal device, adjustment indication information sent by the first access network device, wherein the adjustment indication information comprises updated configuration information of a second transmission path; and updating, by the terminal device, the stored multipath configuration information based on the adjustment indication information (para [0265] discloses the reconfiguration message be used to remove or delete a cell which corresponds to updated configuration information).

As of claim 10, rejection of claim 9 cited above incorporated herein, in addition Pelletier discloses the receiving, by the terminal device, adjustment indication information sent by the first access network device comprises: receiving, by the terminal device, control information sent by the first access network device, wherein the control information comprises the adjustment indication information, and the control information is a physical downlink control channel (PDCCH), a media access control element (MAC CE), or an RRC connection reconfiguration message (para [0306] discloses  the primary serving site (=first access network device) send an RRC Connection Reconfiguration message to the WTRU which corresponds to terminal device receive a control information sent by the first access network device which is  RRC connection reconfiguration message).

As of claim 19, rejection of claim 18 cited above incorporated herein, in addition Pelletier discloses the processing unit is further configured to obtain status information of the first access network device, wherein the status information comprises at least one type of remaining-resource information, load information, and quality information; and the transceiver unit is further configured to: when the status information meets a 52second trigger condition, send multipath instruction information to the terminal device, wherein the multipath instruction information is used to instruct the terminal device to transmit the same RRC message to the first access network device by using the first transmission path and at least one second target transmission path (para [0364] discloses the RRC connection be unchanged which corresponds to same RRC message and transmitting a same RRC message to the first access network device by using the first transmission path and at least one second target transmission path).

As of claim 20, rejection of claim 18 cited above incorporated herein, in addition Pelletier discloses the transceiver unit is further configured to send adjustment indication information to the terminal device, wherein the adjustment indication information comprises updated configuration information of a second transmission path, and the adjustment indication information is used by the terminal device to update the stored multipath configuration information based on the adjustment indication information. (Para [0306] discloses the primary serving site (=first access network device) send an RRC Connection Reconfiguration message to the WTRU which corresponds to send adjustment indication information to the terminal device, wherein the adjustment indication information comprises updated configuration information).
Allowable Subject Matter
Claims 4-8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if the Applicant overcomes the 35 USC § 112 rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471